     Case 4:18-cv-00282-MW-MAF Document 94 Filed 01/12/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DEONSEY LONTE JOHNSON,

            Plaintiff,
v.                                          CASE NO.: 4:18cv282-MW/MAF

JERRY HILL, et al.,

            Defendants.

______________________________/

 ORDER VACATING PRIOR ORDER AND ACCEPTING IN PART AND
    REJECTING IN PART REPORT AND RECOMMENDATION

      On December 31, 2020, this Court entered an order accepting and adopting

the Magistrate Judge’s Report and Recommendation and dismissing Plaintiff’s

claims for failure to exhaust administrative remedies. ECF No. 91. Subsequently,

this Court received Plaintiff’s objection to the Report and Recommendation,

asserting he had exhausted his administrative remedies with regard to his 8th

Amendment claim against Defendant Hill and attaching his grievance that had been

approved at the institutional level. ECF No. 93. Plaintiff’s objections were dated

December 23, 2020, and were timely filed before the December 28th objection

deadline. Accordingly, having considered Plaintiff’s objection de novo, ECF No. 93,

this Court VACATES its prior Order, ECF No. 91, and directs the Clerk to

VACATE the Judgment, ECF No. 92.
      Case 4:18-cv-00282-MW-MAF Document 94 Filed 01/12/21 Page 2 of 2




      Plaintiff is correct in his assertion that he exhausted his administrative

remedies with respect to his grievance regarding Defendant Hill, ECF No. 93 at 6,

which was approved at the institutional level and forwarded to the Office of the

Inspector General for investigation. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted in part as this Court’s opinion

except to the extent it conflicts with this Order. Defendant Key’s Motion to Dismiss,

ECF No. 79, is GRANTED for failure to exhaust administrative remedies pursuant

to 28 U.S.C. § 1997(e). The report and recommendation is rejected in part.

Defendant Hill’s Motion to Dismiss, ECF No. 70, is DENIED. Plaintiff’s claim

against Defendant Key is DISMISSED with prejudice for failure to exhaust

administrative remedies. The claim against Defendant Hill may proceed. The Clerk

is directed to reopen the file and remand the matter to Magistrate Judge Fitzpatrick.

      SO ORDERED on January 12, 2021.
                                       s/Mark E. Walker                   _
                                       Chief United States District Judge




                                         2
